FILED
                            NOT FOR PUBLICATION                             FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10279

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00161-PMP

  v.
                                                 MEMORANDUM *
CASEY LUCZAK,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Casey Luczak appeals from the 121-month sentence imposed following his

guilty-plea conviction for wire fraud, in violation of 18 U.S.C. § 1343, and making

a false statement, in violation of 18 U.S.C. § 1001. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Luczak contends that trial counsel was ineffective. As a general rule, this

court does not review claims of ineffective assistance of counsel on direct appeal.

See United States v. Benford, 574 F.3d 1228, 1231 (9th Cir. 2009). Luczak has not

demonstrated that this is an “unusual case” justifying consideration of this

contention on direct appeal. See id.

      Luczak also contends that the district court erred by applying a two-level

enhancement for use of “sophisticated means” pursuant to U.S.S.G.

§ 2B1.1(b)(8)(C) (2002). The district court did not err because Luczak’s scheme

involved “especially complex or especially intricate offense conduct” in its

“execution or concealment.” U.S.S.G. § 2B1.1 app. n.6(B) (2002).

      Luczak further contends that the district court failed to consider his

gambling addiction when it imposed his sentence and that his sentence is

substantively unreasonable. The record reflects that the district court did not

procedurally err, see United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008)

(en banc), and that, under the totality of the circumstances, the sentence at the

bottom of the guidelines range is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also Carty, 520 F.3d at 993.

      AFFIRMED.




                                           2                                      10-10279